                                                                             JOINTLY SUBMITTED
                                                                         1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7                                UNITED STATES DISTRICT COURT

                                                                         8                                      DISTRICT OF NEVADA
                                                                         9
                                                                             ANTHONY MURPHY, an individual, and                    Case No.: 2:19-cv-00024-RFB-EJY
                                                                        10   ANNETTE MURPHY, an individual,
                                                                                                                                   Stipulation and Order to Dismiss Counter­
                   LLP .
            MARDERCHTD




                                                                        11           Plaintiffs,                                   Defendant Totten Franqui Davis & Burk,
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                             v.                                                    LLC Without Prejudice
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                             HILTON GRAND VACATIONS                   d/b/a
                                         HughesAvenue,




                                                                        13
                                                                             HILTON RESORTS CORP.,
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                                   Defendant.
                                                                        15   HILTON RESORTS CORPORATION, a
                                Howard
KOLESAR




                                                                             Delaware Corporation,
                             3320




                                                                        16
                           3993




                                                                        17           Counter-Plaintiff,

                                                                        18   v.

                                                                        19   ANTHONY MURPHY, an individual,
                                                                             ANNETTE MURPHY, an individual, and
                                                                        20   TOTTEN, FRANQUI, DAVIS & BURK,
                                                                        21   LLC, a Florida Limited Liability Company,

                                                                        22   Counter-Defendants.
                                                                                   Counter-Defendants.
                                                                        23

                                                                        24           Defendant/Counter-Plaintiff Hilton Resorts Corporation (“Hilton”), and Counter-

                                                                        25   Defendants Totten, Franqui, Davis & Burk, LLC (“TFDB”), by and through their respective

                                                                        26   counsel of record, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate and agree:

                                                                        27        1. Based on TFDB’s bankruptcy filing, all claims asserted by Hilton against TFDB shall be

                                                                        28           dismissed without prejudice.

                                                                                                                     Page 1 of 2
                                                                             40914157.1
                                                                         1      2. The hearing on TFDB’s Motion to Dismiss, currently scheduled for August 22, 2019,

                                                                         2         should be vacated as moot.

                                                                         3      3. Each party shall bear its own attorneys’ fees and costs.

                                                                         4      4. All other claims and defenses in this case remain in full force and effect.

                                                                         5         Dated this 14th day of August, 2019.

                                                                         6

                                                                         7   Totten, Franqui, Davis & Burk, LLP                Greenspoon Marder LLP

                                                                         8   /s/ Christopher Burk, Esq.                        /s/ Phillip A. Silvestri, Esq.
                                                                             CHRISTOPHER D. BURK, ESQ.                         PHILLIP A. SILVESTRI, ESQ.
                                                                         9   Nevada Bar No. 8976                               Nevada Bar No. 11276
                                                                        10   Counter-Defendant                                 Attorneys for Counter-Plaintiff
                   LLP .
            MARDERCHTD




                                                                        11          IT IS SO ORDERED                        IT IS SO ORDERED:
                                                               380400

                                                      (954) 771-9264
                                                            362-9472
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                                       89102
                                   Las Vegas, Nevada 89169
                                                  Parkway,

                                      978-4255 / Fax: (702)




                                                                                     ___________________________________
                                         HughesAvenue,




                                                                        13
                                                                                     UNITED STATES DISTRICT JUDGE
                                                                        14                                                  ________________________________
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                                     DATED: ______________
                                                                                                                            RICHARD F. BOULWARE, II
                                                                        15
                                Howard




                                                                                                                            UNITED STATES DISTRICT JUDGE
KOLESAR
                             3320




                                                                        16
                                                                                                                            DATED this 16th day of August, 2019.
                           3993




                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             40914157.1
